Order entered January 27, 2020




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01063-CV

DOUBLE DIAMOND-DELAWARE, INC., DOUBLE DIAMOND, INC., WHITE BLUFF
  CLUB CORP., UNITED EQUITABLE MORTGAGE CO., NATIONAL RESORT
 MANAGEMENT CO., R. MICHAEL WARD, FRED CURRAN, AND WHITE BLUFF
          PROPERTY OWNERS ASSOCIATION, INC., Appellants

                                               V.

   JEANETTE ALFONSO, EUGENIO CORPUS, FE HUEVOS, ELEZAR NUIQUE,
  EDITHA PEPITO, REYNALDO PEPITO, SIMONETTE PEPITO, JULITO PEPITO,
            CHERRY SOMOSOT, AND NELIA VICENTE, Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-16333

                                          ORDER
       Before the Court is appellees’ January 21, 2020 Request for Clarification regarding

January 23, 2020 Order.

       In addition to granting appellants an additional five minutes to present oral argument, we

GRANT appellees an additional five minutes to present oral argument.


                                                     /s/   DAVID J. SCHENCK
                                                           PRESIDING JUSTICE